
	
		I
		111th CONGRESS
		1st Session
		H. R. 1594
		IN THE HOUSE OF REPRESENTATIVES
		
			March 18, 2009
			Ms. Lee of California
			 (for herself, Ms. Woolsey,
			 Mr. Cohen, and
			 Mr. Filner) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to limit the
		  deductibility of excessive rates of executive compensation.
	
	
		1.Short titleThis Act may be cited as the
			 Income Equity Act of
			 2009.
		2.Denial of
			 deduction for payments of excessive compensation
			(a)In
			 generalSection 162 of the Internal Revenue Code of 1986
			 (relating to deduction for trade or business expenses) is amended by inserting
			 after subsection (h) the following new subsection:
				
					(i)Excessive
				compensation
						(1)In
				generalNo deduction shall be allowed under this chapter for any
				excessive compensation with respect to any full-time employee.
						(2)Excessive
				compensationFor purposes of this subsection, the term
				excessive compensation means, with respect to any employee, the
				amount by which—
							(A)the compensation
				for services performed by such employee during the taxable year, exceeds
							(B)the greater
				of—
								(i)an
				amount equal to 25 times the lowest compensation for services performed by any
				other full-time employee during such taxable year, or
								(ii)$500,000.
								(3)Definitions and
				special rulesFor purposes of this subsection—
							(A)Compensation
								(i)In
				generalThe term
				compensation includes wages, salary, deferred compensation,
				retirement contributions, options, bonuses, property, and any other form of
				compensation or bonus that the Secretary of the Treasury determines is
				appropriate.
								(ii)Part-year
				employeesIn the case of any part-year employee, the compensation
				of the employee shall be computed on an annualized basis.
								(B)EmployerAll
				persons treated as a single employer under subsection (a) or (b) of section 52
				or subsection (m) or (o) of section 414 shall be treated as 1 employer.
							(4)ReportingEach employer who provides compensation in
				any taxable year to any employee in an amount which is more than 25 times the
				amount of the lowest-compensated full-time employee, shall file a report with
				the Secretary containing—
							(A)the compensation of the lowest-compensated
				full-time employee,
							(B)the average pay of
				all non-managerial employees,
							(C)the average pay of
				all executive staff, and
							(D)the exact
				compensation of the top 5 employees of the company.
							Any such
				report shall be filed at such time and in such manner as the Secretary may
				require..
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
